DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to reply filed on May 28, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2014/0144686), in view of Takeuchi (US 2002/0185303), Ohshima (US 2013/0088841), and Sakai (US 2012/0085572).
Regarding claim 1, Shimizu, generally in figure 10, discloses a component carrier, comprising: a stack comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure (see figure); a component (110) embedded in the stack so that a gap of less than 100 µm ( obvious as disclosed at paragraph 0061, 5 µm to 40 µm) remains between at least one sidewall of the component and a sidewall of an adjacent one of the layer structures (side wall of the cavity with projection), (see figure, 11A-B); a filler medium comprising filler particles (obvious as disclosed at paragraph 0039, filling resin, inorganic particles 
Shimizu does not disclose wherein the component has ratio of length to thickness of more than 10, and wherein the filler particles have an average particle size of less than 5 (µm).
Ohshima, figure 1, figure 13, discloses a component carrier with the component having a ratio of length to thickness of more than 10 (paragraph 0106).
Sakai (US 2012/0085572), figure 9, discloses a component carrier with the component having a ratio of length to thickness of more than 10 (paragraph 0082).
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide the modified carrier of Shimizu with the component has a ratio of length to thickness of more than 10, as taught by Ohshima and Sakai, in order to have desired form factor / size of the component, assembly.
Additionally, it has been held that a change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Additionally, Takeuchi, figure 1, discloses a component carrier with a component (4) in the hole (2) in the core (1) with the gap filled with resin (6) containing filler (paragraph 0037-0038), the filer having a size in a range of 0.1 to 50 µm (paragraph 0031, with a desired fluidity to have better filling the gap).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified carrier of 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 3, the modified carrier of Shimizu further discloses wherein a ratio between length of the component carrier and length of the component is less than 3.5 (not explicitly disclosed but obvious to have desired form factor / overall thickness / length, as well as, mechanical strength, in order to have the desired functionality. 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, it has been held that a change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Therefore, the modified carrier of Shimizu meets the limitation.
Claims 4-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified carrier of Shimizu, as applied to claims 1 and 2 above, and further in view of Shin (US 2014/0182889), Stahr (US 2017/0339783), Tominen (US 2018/0213634), and Yammamoto (US 2007/0045814).
Regarding claims 4-6, the modified carrier of Shimizu, as applied to claim 1 and 2 above, discloses filler comprising resin with silica particles (paragraph 0039).

Stahr discloses a carrier with a component and further discloses a gap filled with a resin with hard filler comprising glass, quartz, aluminum hydroxide, and SiO2 (paragraph 0033). 
Tominen discloses a carrier with a component with a gap between the component was and the carrier wall of about 50 µm (paragraph 0089), and a resin filler with and reinforcing particle (paragraph 0015).
Yamamoto discloses a carrier with a component and further discloses a filler material, comprising polymer material (paragraph 0061).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified carrier of Suzuki with wherein the filler particles comprise a dielectric material (claim 4, as taught above); wherein the filler particles comprise a ceramic material and/or an amorphous material (claim 5, as taught above); wherein the filler particles comprise at least one selected from the group consisting of quartz, aluminum oxide or glass (claim 6, as taught above), in order to have desired properties.  
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, the modified carrier of Shimizu further discloses the filler particles have an average particle size of less than 30 µm, as taught above in order to have desired insulating and heat dissipating properties. 
Regarding claims 8 and 9, the modified carrier of Shimizu further discloses wherein a ratio between a size of the filler particles and the gap is less than 70%, (claim 8); wherein a volume percentage of filler particles in the filler medium and/or in the gap is from 30% to 95% (claim 9), as taught above, in order to have desired insulating properties and heat dissipating properties and mechanical strength.
Additionally, it has been held that where the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, the modified carrier of Shimizu further discloses wherein the electrically insulating layer structure has a coefficient of thermal expansion (CTE) value below 30 ppm/°C, as taught above, in order to control the overall thermal expansion of the assembly avoid any damage to the component during the operation.
Regarding claim 11, the modified carrier of Shimizu further discloses electrically conductive connections, in particular electrically conductive connections to the component (obvious as shown in figure).

Regarding claim 13, the modified carrier of Shimizu further discloses wherein the component, in particular an electronic component, is mounted on and/or embedded in the at least one electrically insulating layer structure and/or at least one electrically conductive layer structure (see figure). 
Regarding claim 14, the modified carrier of Shimizu further discloses wherein the component is selected from a group consisting of an electronic component, an electrically non- conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an active electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a light emitting diode, a photocoupler, aUS Patent Application No.: 16/680,768 Attorney Docket No. 04017.0246U1 (A 4770 US) Page 4 of 8voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, a sensor, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, a battery, a switch, a camera, an antenna, a magnetic element, a further component carrier and a logic chip, and an energy harvesting unit (As disclosed by various arts, explained above, see figure. Also, a carrier for mounting such components are old and known in the art). 
Regarding claim 15, the modified carrier of Shimizu further discloses wherein the electrically conductive layer structures comprise at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned 
Regarding claim 16, the modified carrier of Shimizu further discloses wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or bismaleimide- triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, such as epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide (obvious from the teaching of various arts above, in order to have desired insulating properties).  
Regarding claim 17, the modified carrier of Shimizu further discloses wherein the component carrier is shaped as a plate; and/or wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate; and/or wherein the component carrier is configured as a laminate-type component carrier (as taught by various arts, as explained above, see figures, in order to have desired functionality.
Regarding claim 21, the modified carrier of Shimizu further discloses a component carrier, comprising: a stack comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure; a component embedded in the stack so that a gap of less than 100 µm remains between at least one sidewall of the component and a sidewall of an adjacent one of the layer structures, wherein a ratio between length of the component carrier and length of the component is .
Response to Arguments
Applicant's arguments filed May 28, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments, starting on page 6 of the response, argues that the Office Action fails to show a reasonable motivation to combine or modify the prior art, and further argues that Shimizu discloses a wiring board comprising conductive layers and insulation layers, wherein a semiconductor element is accommodated in a through hole provided in an insulative base material. 
However, Shimizu does not disclose a component having a ratio of length to 
thickness of the component of more than 10 (as defined in independent claim 1) and/or a component wherein a ratio between a length of the component carrier and a length of the component is less than 3 (as defined in claim 21). Moreover, Shimizu does not disclose a filler medium with filler particles having an average particle size of less than 5 µm. In this regard, Shimizu discloses filling the gap between the component and the through hole with a resin material absent any filler particles. In several embodiments, Shimizu discloses a clearance of 2 µm or less between projections of the substrate wall and the component. (See, e.g., Shimizu, paragraph [0030].) The disclosed projections are arranged at or proximal to respective corners of the component and the substrate opening. 

However, only filler particles of 2 pm or less would possibly pass through and fill the gaps disclosed by Shimizu. The remaining filler particles of more than 2 pm or larger including those up to 50 µm as disclosed by Takeuchi, would not be capable of filling the gaps disclosed by Shimizu. For this reason alone, a skilled person would not combine Shimizu and Takeuchi in the manner suggested in the Office Action. 
Still further, since Shimizu does not disclose a large component as claimed (i.e., a component having a ratio of length to thickness of the component of more than 10 (as defined in claim 1) and/or a component wherein a ratio between a length of the component carrier and a length of the component is less than 3 (as defined in claim 21)), the problems restricting the embedding of such large components (i.e., cracks caused by mechanical stress applied to a large component during lamination or other processing steps) do not occur in Shimizu so that a person of ordinary skill would neither expect to find any solution to these problems in Shimizu nor had any incentive to look for a solution of these problems in other prior art documents.  
Takeuchi clearly does not also cure the deficiencies of Shimizu as regards the claimed relationships in the dimensions of the component and the component carrier as in the independent claims. In addition, the problems restricting the embedding of such large components (i.e., cracks caused by mechanical stress applied to a large component during lamination or other processing steps) do not occur in Takeuchi either 
Ohshima is introduced in the Office Action to remedy the failures of Shimizu and Takeuchi that is, to show a component with a ratio of length to thickness of more than 
Ohshima discloses a substrate with a built-in functional element. The object of Ohshima was to reduce crosstalk noise between signal wirings while providing better impedance matching. As an example of the built-in functional element, Ohshima discloses a semiconductor having a thickness of 50 µm, a length of 9.5 mm and a width of 9.5 mm (see, e.g., Ohshima, paragraph [0106]). 
However, Ohshima is completely silent about any problems of cracks caused by 
mechanical stress applied to a component during lamination or other processing steps so that a person of ordinary skill would not have been motivated by Ohshima to search for any solution to these problems and a person of ordinary skill would not have had any incentive to consider Ohshima at all when searching for a solution to these problems. In particular, a person having ordinary skill would not have had any incentive to combine the disclosures of Shimizu and Ohshima, let alone replace the semiconductor element of Shimizu with the specific semiconductor chip as disclosed in Ohshima absent impermissible hindsight. 
Sakai discloses a wiring board having a core substrate having an accommodation portion and an electronic component in the accommodation portion having a substrate. The electronic component according to Sakai may have a length of 8 mm and a thickness of 0.08 mm (see, e.g, Sakai, paragraph [0082])). 
However, Sakai does not disclose any problems of cracks caused by mechanical 

With respect to the proposed combination of Shimizu, Takeuchi, Ohshima and Sakai, it is emphasized once more that the claimed component carrier is not simply about a desired form factor / size of the component, as indicated on page 4 in the penultimate paragraph of the Office Action. Rather, an object of the present invention was to provide a component carrier wherein a large component may be embedded in an efficient and reliable manner absent cracks caused by mechanical stress applied to the large component during lamination or other processing steps. Since neither Shimizu nor any of Takeuchi, Ohshima, or Sakai (or any other cited document by Shin, Stahr, Tuominen or Yamamoto) is concerned with the problems of cracks caused by mechanical stress applied to a large component during lamination or other processing steps, it is submitted that the cited prior art does not recognize the problem or the solution. 
It is further emphasized once more that a person having ordinary skill would have no motivation to consider any of Ohshima or Sakai (or any of the other cited documents) in combination with Shimizu so as to find a solution for a problem that does not even occur in Shimizu. 

comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure; a component embedded in the stack so that a gap of less than 100 µm remains between at least one sidewall of the component and a sidewall of an adjacent one of the layer structures, wherein a ratio between a length of the component carrier and a length of the component is less than 3; and a filler medium comprising filler particles, wherein the filler medium at least partially fills the gap, wherein the filler particles have an average particle size of less than 5 pm. (Emphasis added.) 
None of the documents by Shimizu, Takeuchi, Ohshima, Sakai, Shin, Stahr, 
Tuominen and Yammamoto discloses or suggests a ratio of the length of the component carrier to a length of the component is less than 3. 
In addition, Shimizu does not disclose a large component as claimed (i.e., a 
component having a ratio of length to thickness of the component of more than 10 (as defined in claim 1) and/or a component wherein a ratio between a length of the component carrier and a length of the component is less than 3 (as defined in claim 21)), the problems restricting the embedding of such large components (i.e., cracks caused by mechanical stress applied to a large component during lamination or other processing steps) do not occur in Shimizu so that a person of ordinary skill would neither expect to find any solution to these problems in Shimizu nor had any incentive to look for a solution of these problems in other prior art documents. 
Takeuchi clearly does not also cure the deficiencies of Shimizu as regards the 

Ohshima is introduced in the Office Action to remedy the failures of Shimizu and Takeuchi that is, to show a component with a ratio of length to thickness of more than 10. 
Ohshima discloses a substrate with a built-in functional element. The object of Ohshima was to reduce crosstalk noise between signal wirings while providing better impedance matching. As an example of the built-in functional element, Ohshima discloses a semiconductor having a thickness of 50 pm, a length of 9.5 mm and a width of 9.5 mm (see, e.g., Ohshima, paragraph [0106]). 
However, Ohshima is completely silent about any problems of cracks caused by 
mechanical stress applied to a component during lamination or other processing steps so that a person of ordinary skill would not have been motivated by Ohshima to search for any solution to these problems and a person of ordinary skill would not have had any incentive to consider Ohshima at all when searching for a solution to these problems. In particular, a person having ordinary skill would not have had any incentive to combine the disclosures of Shimizu and Ohshima, let alone replace the semiconductor element 
Sakai discloses a wiring board having a core substrate having an accommodation portion and an electronic component in the accommodation portion having a substrate. The electronic component according to Sakai may have a length of 8 mm and a thickness of 0.08 mm (see, e.g, Sakai, paragraph [0082])). 
However, Sakai does not disclose any problems of cracks caused by mechanical 
stress to a large component during lamination or other processing steps so that a person of ordinary skill would not have been motivated by Sakai to search for any solution to such problems and a person of ordinary skill would not have had any incentive to consider Sakai at all when searching for a solution to these problems. In particular, a person of ordinary skill would not have any incentive to replace the semiconductor element of Shimizu with the specific component as disclosed in paragraph [0082] of Sakai absent impermissible hindsight. 
Since neither Shimizu nor any of Takeuchi, Ohshima, or Sakai (or any other cited 
document by Shin, Stahr, Tuominen or Yamamoto) is concerned with the problems of cracks caused by mechanical stress applied to a large component during lamination or other processing steps, it is submitted that the cited prior art does not recognize the problem or the solution. 
It is further emphasized once more that a person having ordinary skill would have no motivation to consider any of Ohshima or Sakai (or any of the other cited documents) in combination with Shimizu so as to find a solution for a problem that does not even occur in Shimizu. 
not render independent claim 21, as presented, unpatentable for at least the reason that the Office Action has failed to establish prima facie obviousness. 

This is not found to be persuasive. 
The primary art to Shimizu discloses the claimed structure of a component carrier, except the component has a ratio of length to thickness of more than 10, and the filler particle have an average particle size of less than 5 µm. The secondary art to Ohsima and Sakai disclose a component with ratio of length to thickness of more than 10. A person having ordinary skill in the art would modify the carrier of Shimizu to control the form factor or size of the package. 
Also, Shimizu discloses the dimension of the opening (Wx) is larger by the order of 80 µm with respect to the external dimension (Dy) of the component, as a result a gap of 40 µm will be there, and would be larger enough to fill the gap with the filler medium having filler with particle size of less than 5 µm (paragraph 0064).
Additionally, the prior art to Takeuchi discloses a carrier with filler having the size in the range as claimed, and further discloses the size and shape to have better fluidity to help filling the resin in the gap. A person having ordinary skill the art would be motivated to modify the carrier of Shimizu to have better fluidity to be able to fill the resin in the gap.
Further, this is a structural claim. The modified carrier of Shimizu discloses the structure. The problem to be solved may different, but the modified carrier of Shimizu  read on the structure.  Also, the reason or motivation to modify the reference may often  Therefore, the modified carrier of Shimizu meets the requirements.
Similar explanation is applicable to claim 21.
Furthermore, regarding applicant’s argument about the impermissible hindsight, any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Also, One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okamoto (PCT/JP2017/029782, US 2021/0204414, relied upon for the equivalent English translation), discloses a gap between side wall of the structure (the opening) and the side wall of the component about 50 µm (¶0061).
Lin (US 2017/0034923), discloses a gap between side wall of the structure (the opening) and the side wall of the component about 5 to 50 µm (¶0085).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847